DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 07/01/2022 and Applicant’s request for reconsideration of application 10/912475 filed 07/01/2022.
Claims 1-20 have been examined with this office action.

Claim Interpretation
nodes - [0015] An investor can understand what the accountability for their investment portfolio is in real-time by connecting with each of the various companies, vendors, purchasers, and suppliers as nodes in a network that reports to each other. 
[0032] The financial hierarchy models 168 are used to determine how to allocate the 10 footprint to investors. A network of companies, suppliers, and customers are defined as nodes. Thus, as used and described in the specification, a node is an abstract concept.
hierarchical - [0003] Accountability for the carbon emissions has to be appropriately defined at each hierarchical level of the enterprise for a fair distribution of the accountability. Thus, as used and described in the specification, hierarchical or structural hierarchy is an abstract concept.
hierarchical network - [0014] Determination of [0013] accountability uses a number of protocols through the liability accounting interface 112 traditionally concentrating on scopes, however, the 10 accountability management system 100 determines the accountability in terms of an aggregate offset which is determined based on an organizational hierarchical network. 
[0027] The enterprise hierarchy models 128 defines a network of interconnected nodes to calculate the accountability/responsibility score in real-time and how to allocated it through the layers of the hierarchy.
[0032] The financial hierarchy models 168 are used to determine how to allocate the 10 footprint to investors. A network of companies, suppliers, and customers are defined as nodes. Thus, as used and described in the specification, hierarchical network is an abstract concept.
footprint - [0003] Accountability for the carbon emissions has to be appropriately defined at each hierarchical level of the enterprise for a fair distribution of the accountability … Greenhouse gas emissions data is used to calculate a carbon footprint which in turn is used to compare performance in that category relative to industry and peers. Thus, as used and described in the specification, footprint is an abstract concept.
link – refers to the hierarchical order of an organization based on the responsibility and reportability to other nodes in the network [Figure 10] [0064-0069].  
dynamic or dynamically – Within the context of the specification, the terms “dynamic” or “dynamically” are used merely as an adjective to describe certain structural elements or describe steps performed by a programmed general purpose computer.
determine a format or protocol of the data of the first format – “[0014] Determination of [0013] accountability uses a number of protocols through the
liability accounting interface 112 traditionally concentrating on scopes, however, the 10 accountability management system 100 determines the accountability in terms of an aggregate offset which is determined based on an organizational hierarchical network. The sustainability reporting interface 124 supports a variety of standards, e.g., Sustainability Accounting Standards Board (SASB) and Streamlined Energy and Carbon Reporting (SECR), at the user's preference. 
Between the liability accounting interface 112 and the sustainability reporting interface 124 15 translations can be made between any of the accounting or reporting formats and protocols. The sustainability reporting interface 124 displays the accountability as the responsibility score to users of the accountability management system 100”. Thus, the determination of  refers to the content of data being based on an accounting or reporting standard.
translate the data of the first format to a universal data schema – “[0026] The standard-translator 172 changes formats and protocols for the footprints into any accounting or reporting standard. Where data is gathered in one format, the standard-translator 172 converts it into a universal data schema 152 for processing with the analytics engine 104. After processing, the standard-translator 172 convert it back into the original format or any other format supported by the accountability management system 100”. Thus, the translation refers to the content of data being converted into an accounting or reporting standard.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining an aggregate carbon offset for each layer of a hierarchical network of companies, suppliers, and customers within an enterprise without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 14 and all claims which depend from it are directed toward a system, and independent claim 8 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “retrieve the hierarchical network with a plurality of nodes defining a structural hierarchy of the enterprise, wherein: 	the plurality of nodes include sub-entities and locations, wherein the plurality of nodes comprise equipment or facilities in the locations of one or more sub-entities in the enterprise, the plurality of nodes are interconnected in an order according to the enterprise; and 	each layer of the hierarchical network is allocated a footprint from a next lower layer, wherein the footprint indicates an emissions accountability value; and	link data sources from one or more devices for the aggregate offset at bottom-most nodes in the hierarchical network, wherein the data sources are linked based on a current hierarchy of the hierarchical network, wherein adding or removing nodes updates interconnections between nodes in the hierarchical network; 	retrieve data from the linked data sources, wherein the data is of a first format; determine a format or protocol of the data of the first format:
translate the data of the first format to a universal data schema;
	determine a machine learning model for processing the data of the universal data schema based on one of a type of scope of the data, the node associated with the data, or a hierarchical level of the node associated with the data; store the determined machine learning model; 	process the data of the universal data schema according to the determined machine learning model; 	determine a footprint for a bottom most layer from the processed data based on a footprint of the nodes in the bottom most layer; 	determine the aggregate offset for the bottom most layer based on the footprint of the bottom most layer;	determine the footprint for each layer above the bottom most layer based on the footprint of the next lower layer; 	determine the aggregate offset for each layer of the hierarchical network for the enterprise; determine a change in one of: 	the data sources or an interrelationship between the nodes based on the adding or removing of a node in the hierarchical network to determine an inheritance of emissions for the bottom most layer and each layer above the bottom most layer; 	recalculate the aggregate offset when any of the data sources change or the interrelationship between the nodes is changed, update the machine learning model based on the recalculated aggregate offset; and 	display a recommendation for efficient resource usage using the updated machine learning model based on the translated data, wherein a resource usage of one or more of the sub-entities and locations are adjusted based on the recommendation”. 

Claim 8 comprises inter alia the functions or steps of “retrieving the enterprise hierarchical network with a plurality of nodes defining a structural hierarchy of an enterprise, wherein: 	the plurality of nodes include sub-entities and locations, wherein the plurality of nodes comprise equipment or facilities in the locations of one or more sub-entities in the enterprise, the plurality of nodes are interconnected in an order according to the enterprise; and 	each layer of the enterprise hierarchical network is allocated a footprint from a next lower layer, wherein the footprint indicates an emissions accountability value; and 	linking data sources from one or more devices for the aggregate offset at bottom-most nodes in the enterprise hierarchical network, wherein the data sources are linked based on a current hierarchy of the enterprise hierarchical network, wherein adding or removing nodes updates interconnections between nodes in the hierarchical network; 	retrieving data from the linked data sources, wherein the data is of a first format; determine a format or protocol of the data of the first format:
translate the data of the first format to a universal data schema; 	determining a machine learning model for processing the data of the universal data schema based on one of a type of scope of the data, the node associated with the data, or a hierarchical level of the node associated with the data; storing the determined machine learning model; 	processing the data of the universal data schema according to the determined machine learning model; 	determining a footprint for a bottom most layer from the processed data based on a footprint of the nodes in the bottom most layer; 	determining the aggregate offset for the bottom most layer based on the footprint of the bottom most layer; 	determining the footprint for each layer above the bottom most layer based on the footprint of the next lower layer; 	determining the aggregate offset for each layer of the enterprise hierarchical network for the enterprise; determining a change in one of: 	the data sources or an interrelationship between the nodes based on the adding or removing of a node in the hierarchical network to dynamically determine an inheritance of emissions for the bottom most layer and each layer above the bottom most layer; 	recalculating the aggregate offset when any of the data sources change or the interrelationship between the nodes is changed, update the machine learning model based on the recalculated aggregate offset; and 	display a recommendation for efficient resource usage using the updated machine learning model based on the translated data, wherein a resource usage of one or more of the sub-entities and locations are adjusted based on the recommendation”.

Claim 14 comprises inter alia the functions or steps of “retrieving the hierarchical network with a plurality of nodes defining a structural hierarchy of the enterprise, wherein: 	the plurality of nodes include sub-entities and locations, wherein the plurality of nodes comprise equipment or facilities in the locations of one or more sub-entities in the enterprise, the plurality of nodes are interconnected in an order according to the enterprise; and 	each layer of the hierarchical network is allocated a footprint from a next lower layer, wherein the footprint indicates an emissions accountability value; and 	linking data sources from one or more devices for the aggregate offset at bottom-most nodes in the hierarchical network, wherein the data sources are linked based on a current hierarchy of the hierarchical network, wherein adding or removing nodes updates interconnections between nodes in the hierarchical network; 	retrieving data from the linked data sources, wherein the data is of a first format; determine a format or protocol of the data of the first format:
translate the data of the first format to a universal data schema; 	determining a machine learning model for processing the data of the universal data schema based on one of a type of scope of the data, the node associated with the data, or a hierarchical level of the node associated with the data; storing the determined machine learning model; 	processing the data of the universal data schema according to the determined machine learning model; 	determining a footprint for a bottom most layer from the data sources based on a footprint of the nodes in the bottom most layer; 	determining the aggregate offset for the bottom most layer based on the footprint of the bottom most layer; 	determining the footprint for each layer above the bottom most layer based on the footprint of the next lower layer; 	determining the aggregate offset for each layer of the hierarchical network for the enterprise; determining a change in one of: 	the data sources or an interrelationship between the nodes based on the adding or removing of a node in the hierarchical network to determine an inheritance of emissions for the bottom most layer and each layer above the bottom most layer; 	recalculating the aggregate offset when any of the data sources change or the interrelationship between the nodes is changed, update the machine learning model based on the recalculated aggregate offset; and 	display a recommendation for efficient resource usage using the updated machine learning model based on the translated data, wherein a resource usage of one or more of the sub-entities and locations are adjusted based on the recommendation”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Determining an aggregate carbon offset for each layer of a hierarchical network of companies, suppliers, and customers within an enterprise is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. The recitation of the machine learning is described and claimed at a high level of generality and is merely applied to the abstract idea of the claims. The use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0008] [0016] [0024] [0027] [0034] [0036] [0038] [0041-0043]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-4, 6, 7, 9-11, 13, 15-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 5, 12 and 20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of machine learning. The machine learning in both steps is recited at a high-level of generality and is merely generally linked to the abstract idea of the claims. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s argument that “the claimed invention is directed to a particular implementation or a specific technological process for determining an aggregate offset for each layer of a hierarchical network in an enterprise, the examiner maintains that the technology (machine learning and computer) are applied to the abstract idea of the claims as tools for implementation. 
Regarding arguments directed toward step 2B, with respect to integration of the abstract idea into a practical application, the cited paragraphs [0022-24] [0037] [0043] [0054] [0060] [0068] [0076] cite abstract ideas. The terms “automatically” or “dynamically” merely require the use of a programmed computer to perform a task but do not represent an improvement in technology. The terms used in the claims such as node, hierarchical, hierarchical network, footprint, and link are all viewed with respect to their use in the specification as abstract ideas. 
Regarding arguments directed toward Step 2b - Even If The Claims Are Directed To An Abstract Idea, The Claims Recite “Significantly More”, the cited claim limits “dynamically link data sources from one or more devices for the aggregate offset at bottom-most nodes in the hierarchical network, wherein the data sources are 
dynamically linked based on a current hierarchy of the hierarchical network,  wherein adding or removing nodes updates interconnections between nodes in the hierarchical network,” and “determine a change in one of: the data sources or an interrelationship between the nodes based on the adding or removing a node in the hierarchical network to dynamically determine an inheritance of emissions for the bottom most layer and each layer above the bottom most layer” are abstract ideas akin to organizing/updating data in a database or spreadsheet.  
Regarding the claim limits “determine a format or protocol of the data of the first format” and “translate the data of the first format to a universal data schema”, support for these claim limits can be found in paragraphs [0014] and [0026] which describe the content of data being with an accounting or reporting standard which is clearly an abstract idea. Further, the claims and description in the specification state the function objective of determining and translating without implication details describing how these functions are performed.
Thus, the claims are not patent eligible. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 12/21/2021 used as prior art and in the conclusion section in the office action submitted 12/21/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/14/2022